t c memo united_states tax_court nancy a sjodin petitioner v commissioner of internal revenue respondent docket no filed date nancy a sjodin pro_se blaine holiday for respondent memorandum findings_of_fact and opinion goeke judge this case involves a review of respondent’s determination that petitioner is not entitled to relief from joint_and_several_liability under sec_6015 we find no abuse_of_discretion in respondent’s determination 1unless otherwise indicated all section references are to the internal_revenue_code as amended findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner was a resident of minneapolis minnesota petitioner filed joint form sec_1040 u s individual_income_tax_return with her spouse kenneth e sjodin mr sjodin for the taxable years and these returns each reflected tax due which was not paid at the time of filing the amounts in question in this case relate to these returns and not any additional deficiencies determined by respondent petitioner and mr sjodin were married for approximately years at the time of the first year in question and remain married there is no evidence they have ever separated petitioner and mr sjodin have four children in two were in college and two were in high school during the years in question petitioner and mr sjodin jointly supported their children and their household petitioner worked as a retail clerk during the years in question and received wage income which was subject_to_withholding mr sjodin had a real_estate business and his income was not subject_to_withholding the unpaid liabilities are primarily the result of the income of mr sjodin petitioner signed the returns for the years in question after petitioner learned of a lien on their house she began to file separate returns in mr sjodin is a korean war_veteran and has been diagnosed with a combat-related psychological disorder which caused him to be secretive and uncommunicative he did not physically harm petitioner but he was not forthcoming to her with information relating to his business he continued to provide financial support to petitioner and their children on date petitioner filed form_8857 request for innocent spouse relief for the taxable years and on date respondent issued petitioner letter notice_of_determination concerning your request for relief under the equitable relief provisions of sec_6015 stating that respondent did not allow her request for the years and petitioner timely filed with this court a petition for determination of relief from joint_and_several_liability on a joint_return opinion sec_6015 permits the secretary to relieve a spouse of liability if taking into account all the facts and circumstances it is inequitable to hold the spouse liable for any unpaid tax or any deficiency or any portion of either and relief is not available under sec_6015 or c the denial of equitable relief is reviewed under an abuse_of_discretion standard 120_tc_137 in deciding whether the determination was an abuse_of_discretion we consider evidence relating to all the facts and circumstances id pincite revproc_2000_15 2000_1_cb_447 contains guidelines that are considered in determining whether an individual qualifies for relief under sec_6015 revproc_2000_15 sec_4 c b pincite lists seven threshold conditions that must be satisfied before the commissioner will consider a request for relief under sec_6015 respondent agrees that the threshold conditions are satisfied in this case revproc_2000_15 sec_4 c b pincite provides that in cases where a liability reported on a joint_return is unpaid relief under sec_6015 will ordinarily be granted if three elements are satisfied because petitioner is still married to and living with mr sjodin she does not meet the requirements of revproc_2000_15 sec_4 if relief is not available under revproc_2000_15 sec_4 then revproc_2000_15 sec_4 c b pincite provides factors that the commissioner will consider in deciding 2on date the commissioner issued revproc_2003_ 2003_32_irb_296 which supersedes revproc_2000_15 2000_1_cb_447 effective for requests for relief filed on or after date whether to grant relief under sec_6015 revproc_2000_ sec_4 lists the following six factors weighing in favor of granting relief for an unpaid liability the requesting spouse is separated or divorced from the nonrequesting spouse the requesting spouse would suffer economic hardship if relief is denied the requesting spouse was abused by the nonrequesting spouse the requesting spouse did not know or have reason to know that the reported liability would not be paid the nonrequesting spouse has a legal_obligation pursuant to a divorce decree or agreement to pay the unpaid liability and the unpaid liability is attributable to the nonrequesting spouse revproc_2000_15 sec_4 c b pincite lists the following six factors weighing against granting relief for an unpaid liability the unpaid liability is attributable to the requesting spouse the requesting spouse knew or had reason to know that the reported liability would be unpaid at the time the return was signed the requesting spouse significantly benefited beyond normal support from the unpaid liability the requesting spouse will not suffer economic hardship if relief is denied the requesting spouse has not made a good_faith effort to comply with federal_income_tax laws in the tax years following the tax_year to which the request for relief relates and the requesting spouse has a legal_obligation pursuant to a divorce decree or agreement to pay the unpaid liability this list is not exhaustive no single factor is determinative and all factors should be considered and weighed appropriately revproc_2000_ sec_4 respondent agrees that petitioner will suffer economic hardship if relief is not granted the joint liabilities along with penalties and interest have grown to over dollar_figure petitioner earns dollar_figure per month and mr sjodin is retired earning occasional real_estate income and social_security this factor weighs in petitioner’s favor the parties have stipulated that the liabilities are attributable at least in small part to petitioner’s income petitioner and mr sjodin are not divorced or separated and there is no divorce decree or agreement in which mr sjodin assumed responsibility for the payment of the outstanding liabilities we do not hold it against petitioner that she admirably remained committed to her marriage and we agree that in certain cases relief is appropriate for taxpayers who are married at the time relief is requested however this factor is neutral in our analysis the parties have stipulated that mr sjodin did not physically abuse petitioner petitioner argues that mr sjodin mentally abused her we presume that her position is that mr sjodin’s controlling and secretive nature was abusive we do not believe that this rises to the level of abuse necessary to weigh as a factor in petitioner’s favor petitioner began filing separate returns in when she discovered a lien on the house and the appeals officer noted that she is currently in full compliance with federal_income_tax laws respondent argues that petitioner had reason to know that the liabilities shown on the returns she signed would not be paid petitioner testified that in order to file their returns mr sjodin would collect her forms w-2 wage and tax statement and have an accountant complete the returns when the joint tax returns were completed petitioner signed them she did not inquire into whether the tax shown as due was going to be paid this is not surprising given the picture petitioner has painted of the way her family dealt with finances petitioner stated that her job was to raise their four children while mr sjodin’s job was to provide for the family she claims that in years of marriage she has never written a check out of the joint checking account she shared with mr sjodin petitioner knew nothing about the family finances and stated that mr sjodin kept the records locked in his home_office she was not involved in financial decisions and mr sjodin unilaterally chose and bought their homes over the years however we cannot say that petitioner had no reason to know that the liabilities listed on the returns would not be paid on the return the liability was over dollar_figure and only dollar_figure had been withheld for the other years at issue the returns petitioner signed showed lesser but still significant amounts due of dollar_figure dollar_figure and dollar_figure and withholding at the most of dollar_figure we believe that it was reasonable for respondent to conclude that petitioner had reason to know that mr sjodin would not pay these amounts see morello v commissioner tcmemo_2004_181 respondent argues that petitioner received significant benefit beyond normal support from the unpaid liabilities petitioner testified that in two of her children were in high school and two were in college the funds available for household expenses were augmented over the years in issue because the tax was not paid there is no evidence that petitioner or her family lived an extravagant lifestyle or that mr sjodin spent the extra money in any way other than in providing for his family the money was likely used for normal household expenses and college tuition this does not qualify as significant benefit to petitioner the primary factor weighing in favor of granting petitioner relief is economic hardship in contrast petitioner’s reason to know of the unpaid liabilities is an extremely strong factor weighing against relief revproc_2000_15 sec_4 b c b pincite mr sjodin testified that petitioner’s application_for relief under sec_6015 was the result of advice from the family’s accountant as part of his estate_planning while we recognize that mr sjodin’s disorder has made communication difficult over the years it seems that petitioner’s lack of involvement in the family finances was a function of the way petitioner and mr sjodin chose to manage their household duties although payment of the liabilities now will present an economic hardship to petitioner we cannot say that under all of the circumstances respondent abused his discretion by acting arbitrarily capriciously or without sound basis in fact in denying petitioner’s request for equitable relief under sec_6015 decision will be entered for respondent
